
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.35


CH2M HILL Companies, Ltd.

2003 After-Tax Deferred Compensation Plan

Effective November 8, 2002

--------------------------------------------------------------------------------

CH2M HILL Companies, Ltd.
2003 After-Tax Deferred Compensation Plan

ARTICLE 1
PURPOSE

        The purpose of the CH2M HILL Companies, Ltd. 2003 After-Tax Deferred
Compensation Plan is to provide a mechanism by which certain employees of
certain affiliates of CH2M HILL Companies, Ltd. may transfer cash or shares of
Common Stock to CH2M HILL Companies, Ltd. in exchange for benefits under the
Plan.

ARTICLE 2
DEFINITIONS

        2.1  "Affiliate" means each entity in which the Company has a direct or
indirect ownership interest, whether such entity is a corporation, a
partnership, a joint venture, a limited liability company, or any other form of
entity.

        2.2  "Beneficiary" means one or more individuals or entities designated
by a Participant to receive the Participant's benefits under the Plan in the
event of the Participant's death. A Participant's designation of a Beneficiary
must be in writing and must comply with rules and procedures established by the
Committee. If a Participant dies without a properly designated Beneficiary, the
Participant's estate will be deemed to be the Participant's Beneficiary.

        2.3  "Board" means the Board of Directors of the Company.

        2.4  "Committee" means the Committee appointed in accordance with
Article 7.

        2.5  "Common Stock" means the common stock, par value one cent ($0.01)
per share, of the Company.

        2.6  "Company" means CH2M HILL Companies, Ltd.

        2.7  "Effective Date" means the date on which the Plan is approved by
the Board.

        2.8  "Formula Price" as of any date means the value per share of Common
Stock in effect on that date, as determined by the Board.

        2.9  "Internal Market" means the limited secondary market maintained by
the Company for the purchase and sale of Common Stock.

        2.10 "Participant" means each employee of an Affiliate who has been
designated by the Committee as eligible to participate in the Plan and who has
elected to participate in the Plan by transferring cash or shares of Common
Stock to the Company. An individual will become a Participant when the
individual makes an election to participate in the Plan. An individual will
cease to be a Participant when the individual dies or, if earlier, when the
individual receives a full distribution of all benefits to which the individual
is entitled under the Plan.

        2.11 "Plan" means the CH2M HILL Companies, Ltd. 2003 After-Tax Deferred
Compensation Plan.

        2.12 "Trade Date" means a date on which Common Stock is bought or sold
in the Internal Market.

        2.13 "Trust" means the Trust Under CH2M HILL Companies, Ltd. 2003
After-Tax Deferred Compensation Plan established by the Company.

        2.14 "Trustee" means the Trustee of the Trust.

1

--------------------------------------------------------------------------------


ARTICLE 3
PARTICIPATION IN THE PLAN

        The Committee will designate from time to time those employees of
Affiliates who are eligible to participate in the Plan. All determinations of
the Committee with respect to the eligibility of employees of Affiliates to
participate in the Plan will be final and binding for all purposes. An eligible
employee designated by the Committee may elect to participate in the Plan at any
time during calendar year 2003 by: (a) executing an election to participate in
the Plan in a form specified by the Committee; (b) delivering the executed
participation election to the Committee; and (c) transferring to the Company, in
the manner specified by the Committee, the number of shares of Common Stock or
the amount of cash with respect to which the eligible employee is participating
in the Plan. The participation election will designate the number of shares of
Common Stock or the amount of cash with respect to which the eligible employee
is participating in the Plan. A Participant's election to participate in the
Plan is irrevocable.

ARTICLE 4
ESTABLISHMENT OF BOOKKEEPING ACCOUNT

        4.1    Establishment of Account.    The Company will establish a
bookkeeping account in the name of each Participant in the Plan.

        4.2    Increases to Account.    The bookkeeping account of a Participant
will be increased by the number of shares of Common Stock or the dollar amount
of cash designated in the Participant's election to participate in the Plan. Any
dollar amount which increases the Participant's bookkeeping account will be
converted to a number of shares of Common Stock as of the next Trade Date, based
on the Formula Price of the Common Stock on that Trade Date.

        4.3    Decreases to Account.    Each Participant's bookkeeping account
in the Plan will be decreased for all shares of Common Stock transferred to the
Participant or to the Participant's Beneficiary pursuant to the Plan.

        4.4    Adjustments to Account.    Each Participant's bookkeeping account
in the Plan will be adjusted by the Committee, in its discretion, to reflect any
change, such as a stock split, reverse stock split, or stock dividend, made in
the Company's capitalization that results in an adjustment in the number of
shares of capital stock outstanding without receipt of consideration by the
Company.

ARTICLE 5
DISTRIBUTION

        5.1    Timing and Form of Distribution.    As soon as reasonably
practicable after the occurrence of the distribution event with respect to a
Participant, the Company will transfer to the Participant (or, if applicable, to
the Participant's Beneficiary) the number of shares of Common Stock credited to
the Participant's bookkeeping account in the Plan. The Company may satisfy its
obligation to transfer shares of Common Stock to the Participant (or, if
applicable, to the Participant's Beneficiary) by instructing the Trustee of the
Trust to transfer to the Participant (or, if applicable, to the Participant's
Beneficiary) the number of shares of Common Stock held in the recordkeeping
account in the Trust in the name of the Participant. The transfer to the
Participant (or, if applicable, to the Participant's Beneficiary) of the number
of shares of Common Stock credited to the Participant's bookkeeping account in
the Plan (whether by the Company or by the Trustee) will complete the Company's
obligations to the Participant and the Participant's Beneficiary under the Plan.

        5.2    Distribution Events.    The distribution event with respect to a
Participant is the first of the following to occur:

        (a)  January 2, 2011 (at which time distribution will be made to the
Participant);

2

--------------------------------------------------------------------------------

        (b)  the termination of the Participant's affiliation with the Company,
as determined by the Committee in its discretion (in which case distribution
will be made to the Participant);

        (c)  the transfer of the Participant to a position of employment with
the Company or with an Affiliate that the Committee, in its discretion,
determines to be a position that warrants a distribution under the Plan (in
which case distribution will be made to the Participant);

        (d)  the death of the Participant (in which case distribution will be
made to the Participant's Beneficiary); or

        (e)  the termination of the Plan (in which case distribution will be
made to the Participant).

        5.3    Designation of Beneficiary.    Each Participant may designate one
or more beneficiaries (who may be designated contingently or successively) to
whom the Participant's benefits under the Plan are payable in the event of the
Participant's death. Each designation will automatically revoke any prior
designations by the same Participant. The beneficiary designation shall be in
writing on a form prescribed by the Committee. Any beneficiary designation will
be effective as of the date on which the written designation is received by the
Committee during the lifetime of the Participant.

ARTICLE 6
EXERCISE OF DEFERRED COMPENSATION

        6.1    Application.    A Participant may apply to the Committee to
exercise the Participant's deferred compensation with respect to part or all of
the shares of Common Stock credited to the Participant's bookkeeping account in
the Plan. Such application will be submitted in accordance with rules and
procedures established by the Committee. The Committee may approve the
application, disapprove the application, or approve a part of the application
and disapprove the rest of the application, in its sole discretion.

        6.2    Application Disapproved.    If the Committee disapproves a
Participant's application to exercise the Participant's deferred compensation
with respect to shares of Common Stock credited to the Participant's bookkeeping
account in the Plan, the Participant will not be eligible to apply to the
Committee to exercise the Participant's deferred compensation until the first
day of the next succeeding calendar quarter.

        6.3    Application Approved.    If the Committee approves a
Participant's application to exercise the Participant's deferred compensation,
the Committee will, on behalf of the Participant, place an order to sell the
shares of Common Stock with respect to which the application was approved in the
Internal Market at the next Trade Date.

        (a)  If the order to sell shares is accepted, in whole or in part, then
prior to the Trade Date the Company will transfer to the Participant the number
of shares of Common Stock for which the order was accepted, and those shares of
Common Stock will be sold in the Limited Market at the Trade Date in accordance
with the accepted order. The Company may satisfy its obligation to transfer
shares of Common Stock to the Participant by instructing the Trustee of the
Trust to transfer to the Participant the appropriate number of shares of Common
Stock from the shares of Common Stock held in the recordkeeping account in the
Trust in the name of the Participant.

        (b)  If the order to sell shares is not accepted in full, then the
Participant's application to exercise the Participant's deferred compensation
will be treated as though the Committee disapproved the application with respect
to the number of shares for which the order to sell shares is not accepted. The
Participant will not be eligible to apply to the Committee to exercise the
Participant's deferred compensation until the first day of the next succeeding
calendar quarter.

3

--------------------------------------------------------------------------------




ARTICLE 7
PLAN ADMINISTRATION

        7.1    Committee.    The Plan shall be administered by a Committee
appointed by and serving at the pleasure of the President of the Company. The
Committee shall at all times consist of at least two Directors and shall include
other members (which may be either Directors or non-Directors) as the President
of the Company may determine. The President of the Company may from time to time
remove members from or add members to the Committee, and vacancies on the
Committee shall be filled by the President of the Company. Members of the
Committee may resign at any time upon written notice to the President of the
Company.

        7.2    Committee Meetings and Actions.    The Committee shall hold
meetings at such times and places as it may determine. A majority of the members
of the Committee shall constitute a quorum, and the acts of the majority of the
members present at a meeting or a consent in writing signed by all members of
the Committee shall be the acts of the Committee and shall be final, binding and
conclusive upon all persons, including the Company, its shareholders, and all
persons having any interest in benefits under the Plan.

        7.3    Powers of Committee.    The Committee shall, in its sole
discretion, select the employees of Affiliates who are eligible to participate
in the Plan and establish such other terms under the Plan as the Committee may
deem necessary or desirable and consistent with the terms of the Plan. The
Committee shall determine the form or forms of the agreements with Participants
that shall evidence the particular provisions, terms, conditions, rights and
duties of the Company and the Participants with respect to the Plan, the
provisions of which need not be identical except as may be provided in the Plan.
The Committee shall have the full and exclusive right to determine terms and
conditions of benefits under the Plan. The Committee may from time to time adopt
such rules and regulations for carrying out the purposes of the Plan as it may
deem proper and in the best interests of the Company. The Committee may correct
any defect, supply any omission, reconcile any inconsistency in the Plan or in
any agreement entered into under the Plan, and reconcile any inconsistency
between the Plan and any agreement in the manner and to the extent it shall deem
expedient, and the Committee shall be the sole and final judge of such
expediency. No member of the Committee shall be liable for any action or
determination made in good faith. The determinations, interpretations and other
actions of the Committee pursuant to the provisions of the Plan shall be binding
and conclusive for all purposes and on all persons.

        7.4    Interpretation of Plan.    The determination of the Committee as
to any disputed question arising under the Plan, including questions of
construction and interpretation, shall be final, binding and conclusive upon all
persons, including the Company, its shareholders, and all persons having any
interest in benefits under the Plan.

        7.5    Indemnification.    Each person who is or shall have been a
member of the Committee or of the Board shall be indemnified and held harmless
by the Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred in connection with or resulting from any
claim, action, suit or proceeding to which such person may be a party or in
which such person may be involved by reason of any action taken or failure to
act under the Plan and against and from any and all amounts paid in settlement
thereof, with the Company's approval, or paid in satisfaction of a judgment in
any such action, suit or proceeding against him, provided such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before undertaking to handle and defend it on such person's own behalf. The
foregoing right of indemnification shall not be exclusive of, and is in addition
to, any other rights of indemnification to which any person may be entitled
under the Company's Articles of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

4

--------------------------------------------------------------------------------


ARTICLE 8
ESTABLISHMENT OF TRUST

        The Company is establishing the Trust. The agreement establishing the
Trust is made a part of the Plan and is incorporated into the Plan by reference.
As soon as reasonably practicable after a Participant makes an election to
participate in the Plan with respect to a number of shares of Common Stock, the
Company will transfer to the Trust a number of shares of Common Stock equal to
the number of shares of Common Stock with respect to which the Participant
elected to participate in the Plan. As soon as reasonably practicable after a
Participant makes an election to participate in the Plan with respect to a
dollar amount of cash, the Company will transfer to the Trust an amount of cash
or a number of shares of Common Stock or a combination of cash and Common Stock,
equal to the dollar amount with respect to which the Participant elected to
participate in the Plan. The cash and the shares of Common Stock transferred by
the Company to the Trust will be allocated to the recordkeeping account in the
Trust maintained in the name of the Participant.

ARTICLE 9
GENERAL RESTRICTIONS

        9.1    Restrictions on Common Stock Transferred.    All shares of Common
Stock transferred to a Participant (or, if applicable, to a Participant's
Beneficiary) in accordance with the Plan will be subject to the terms,
conditions, and restrictions on Common Stock set forth in the Company's Articles
of Incorporation and Bylaws, as amended from time to time, including:
(a) restrictions that grant the Company the right to repurchase shares upon
termination of the shareholder's affiliation with the Company; (b) restrictions
that grant the Company a right of first refusal if the shareholder wishes to
sell shares other than in the Internal Market; (c) restrictions that require the
approval of the Company for any other sale of shares; and (d) restrictions that
define the Formula Price to be applied in purchases and sales of shares. In
addition, the Committee, in its sole discretion, may condition any distribution
or transfer of Common Stock under the Plan on an agreement by the recipient of
such distribution or transfer to sell the shares in the Internal Market at the
next Trade Date.

        9.2    Transfers of Common Stock Not Permitted.    Notwithstanding any
other provision of the Plan, the Company will not be required to transfer Common
Stock to any person if, immediately after the transfer, the recipient would own
more shares of Common Stock than that person is permitted to own under the
Articles of Incorporation and Bylaws of the Company, as amended from time to
time. The Company will not be required to transfer Common Stock to any person
unless and until the Company has fully complied with any then applicable
requirements of the Securities and Exchange Commission, state securities
commissions, or other regulatory agencies having jurisdiction, and of any
exchanges upon which the Common Stock may be listed. The Company will not be
obligated to obtain any required licenses or to register any Common Stock to
permit transfers of Common Stock under the Plan.

        9.3    Investment Representations.    The Company may require any person
to whom Common Stock is transferred, as a condition of transferring Common
Stock, to give written assurances in substance and form satisfactory to the
Company and its counsel as the Company deems necessary or appropriate in order
to comply with applicable securities laws of any jurisdiction.

        9.4    Compliance with Laws.    Each election to participate in the Plan
shall be subject to the requirement that the Participant may not have any Common
Stock allocated to the Participant's account if at any time counsel to the
Company shall determine that (a) the listing, registration or qualification of
the Common Stock allocated to the Participant's account is required on any
securities exchange or under any law of any jurisdiction, or (b) the consent or
approval of any governmental or regulatory body is necessary as a condition of,
or in connection with, the allocation or distribution of Common Stock. The
Company shall not be required to apply for or obtain such listing, registration,

5

--------------------------------------------------------------------------------


qualification, consent or approval, but may do so in its discretion. The Company
intends that the Plan and its operation meets the requirements under the laws of
the jurisdictions of the workplaces of all Participants. However, each election
shall be subject to the requirement that the Participant may not have Common
Stock allocated to the Participant's account and the Participant may not
exercise deferred compensation, and the Committee shall have the right to
adjust, amend or terminate any election, if at any time counsel to the Company
shall determine that such election violates any provision of law.

        9.5    Changes in Accounting or Tax Rules.    Each election to
participate in the Plan shall be subject to termination or modification, in the
discretion of the Committee, if any changes in the financial or tax accounting
rules applicable to such election shall occur which, in the sole judgment of the
Committee, may have a material adverse effect on the reported earnings, assets
or liabilities of the Company.

ARTICLE 10
REQUIREMENTS OF LAW

        10.1    Requirements of Law.    All distributions from the Plan and
Trust shall be subject to all applicable laws, rules and regulations.

        10.2    Governing Law.    The Plan and all agreements under the Plan
shall be construed in accordance with and governed by the laws of the State of
Colorado, United States of America.

ARTICLE 11
AMENDMENT AND TERMINATION

        11.1    Amendment.    The Plan may be amended at any time by the
Company, in its sole discretion. Any amendment to the Plan will be made by the
adoption of a resolution by the Board, approving a written amendment. An
amendment to the Plan will not apply to amounts credited to a Participant's
bookkeeping account in the Plan on the date the amendment is made unless the
Participant accepts the amendment in writing.

        11.2    Termination.    The Company may terminate the Plan at any time,
in its sole discretion. Any termination of the Plan will be made by the adoption
of a resolution by the Board, approving a written termination of the Plan and
specifying the effective date of the termination. As soon as reasonably
practicable after termination of the Plan, the Company will transfer to each
Participant the number of shares of Common Stock credited to the Participant's
bookkeeping account in the Plan. The Company may satisfy its obligation to
transfer shares of Common Stock to a Participant by instructing the Trustee of
the Trust to transfer to the Participant the number of shares of Common Stock
held in the recordkeeping account in the Trust in the name of the Participant.

ARTICLE 12
WITHHOLDING

        The Company will be entitled to make appropriate arrangements to comply
with any requirements to withhold any taxes, government mandated social benefit
contributions or other payments required to be withheld which are applicable to
the Participant with respect to transfers of shares of Common Stock under the
Plan, including, without limitation, payroll withholding or withholding from
proceeds of a disposition of shares of Common Stock acquired under the Plan.

6

--------------------------------------------------------------------------------


ARTICLE 13
MISCELLANEOUS

        13.1    Gender and Number.    Except when otherwise indicated by the
context, the masculine gender shall also include the feminine gender, and the
definition of any term herein in the singular shall also include the plural.

        13.2    No Right to Continued Employment.    Nothing contained in the
Plan or in any election under the Plan shall confer upon any Participant any
right with respect to the continuation of the Participant's employment by the
Company, or interfere in any way with the right of the Company, subject to the
terms of any separate employment agreement, at any time to terminate such
employment or to increase or decrease the compensation of the Participant from
the rate in existence at the time of the election. Nothing in this Plan shall
limit or impair the Company's right to terminate the employment of any employee.
Whether an authorized leave of absence, or absence in military or government
service, shall constitute a termination of employment shall be determined by the
Committee in its sole discretion. Participation in this Plan is a matter
entirely separate from any pension right or entitlement the Participant may have
and from the terms or conditions of the Participant's employment. Participation
in this Plan shall not affect in any way a Participant's pension rights or
entitlements or terms or conditions of employment. Any Participant who leaves
the employment of the Company shall not be entitled to any compensation for any
loss of any right or any benefit or prospective right or benefit under this Plan
which the Participant might otherwise have enjoyed whether such compensation is
claimed by way of damages for wrongful dismissal or other breach of contract or
by way of compensation for loss of office or otherwise.

        13.3    No Plan Funding.    Except as expressly provided in the Plan
(requiring the Company to transfer certain amounts to the Trust), the Company is
not required to fund or secure payment of the Company's obligation under this
Plan. The Company's obligation under this Plan is specifically limited to an
unfunded, unsecured promise to transfer shares of Common Stock in the future.
The rights acquired by a Participant under this Plan are those of a general
unsecured creditor of the Company and its Affiliates.

        13.4    Non-Transferability.    No Participant or Beneficiary will have
any right to sell, transfer, alienate, assign, pledge, or encumber any benefits
under the Plan. Benefits under the Plan are not subject to attachment,
garnishment, or any other charge, whether voluntary or involuntary.

        The Company hereby agrees to the provisions of the Plan and in witness
of its agreement, the Company by its duly authorized officer has executed the
Plan on the date written below.

    CH2M HILL COMPANIES, LTD.
Company
 
 
By:
       

--------------------------------------------------------------------------------


 
 
Title:
       

--------------------------------------------------------------------------------


 
 
Date:
       

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.35

